Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
1.	Claims 1-5, 19 and 21-24 are all the claims for this application.
2.	Claims 6, 12-18 and 20 are canceled and Claims 1-2, 4, 19 and 21-23 are amended in the Response of 1/8/2021.
3.	Claims 3 and 24 are withdrawn without traverse pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.
4.	Clams 1-2, 4-5, 19 and 21-23 are all the claims under examination.
5.	The amendments to the claims raise new grounds for rejection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the specification for the improper use of terms, which are a trade name or a mark used in commerce, is withdrawn in view of the amended replacement specification filed in the response of 1/8/2021. 
7.	The objection to the disclosure because of informalities is withdrawn.
Applicants amendments to the replacement specification to the figure legend to Figure 3 to include a sequence identifier for the amino acid sequence >4 amino acids in length as depicted in the figure have been entered.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 1-2, 4-6, 12-14 and 18-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.	
a) The rejection of Claims 1-2 for the recitation “…variable domain specific for…” is withdrawn in view of the amendment to indicate that binding is specific.
b) The rejection of Claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn in view of the deletion of the limitation for peptide bond in Claim 1. 
c) The rejection of Claims 4-5 for the semi-colon “;” in Claim 4 is withdrawn in view of its replacement with a period.
	d) The rejection of Claims 4-5 for reciting “have dimerized” which implies a method step conversion from a non-dimerized state to a dimerized state is withdrawn in view of the amendment of Claim 4 to recite that the domains are dimerized.  
e) The rejection of Claims 6, 12-14 and 18-23 for the preamble in Claim 6 which seemingly requires two bispecific antibodies or a bispecific antibody embedded within a bispecific antibody is moot for canceled Claims 6, 12-18 and 20. Claims 19 and 21-23 are amended to depend from Claim 4. 
f) The rejection of Claims 6, 12-14 and 18-23 for the meaning of the first “antigen binding region” is moot for canceled Claims 6, 12-18 and 20. Claims 19 and 21-23 are amended to depend from Claim 4. 


h) The rejection of Claims 6, 12-14 and 18-23 for the recitation in Claim 6 “recruiting the activity of a human immune effector cell” is moot for canceled Claims 6, 12-18 and 20. Claims 19 and 21-23 are amended to depend from Claim 4. 
i) The rejection of Claims 13-14 for a broadening recitation for “on a target cell” is moot for the cancelled clams.
j) The rejection of Claims 18 and 20 not being further limiting to the claim from which they depend is moot for the canceled claims. 

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 1-2, 4-6, 12-14 and 18-21 and 23 under 35 U.S.C. 103 as being unpatentable over Magliery et al. (US 20170218081 filed 7/23/15 with priority to US 62/028003 (7/23/14) as evidenced by Pavlinkova et al. (THE JOURNALOF NUCLEAR MEDICINE Vol. 40 No. 9 1536-1546 September 1999) in view of Huang et al. (US 20140099318; filed 5/16/12) are withdrawn.
	Applicants comments, the amendments to the claims, the basis and grounds for the outstanding rejections of those claims and the declaration of Dr. Hatem that Applicants own invention is not even predictable are found to overcome this rejection.
	The Examiner notes that the fusion protein of SEQ ID NO: 11 is not taught or even explicit from the combination references. The ambiguity of the amended claims for a new V domain “VHL” lends even more confusion to the instant claims but ironically distinguishes the claims from the references. For the combination of reasons, the obviousness rejection falls.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	“k)” The rejection of Claim 23 in lacking antecedent basis for the limitation "the bispecific antigen binding molecule” is maintained.
Applicants allege the rejection is overcome by amending the claim to depend from Claim 4. 
Response to Arguments
Claim 4 does not recite a bispecific antigen binding molecule but a bispecific antibody where the VH/VL domains are set forth therein. A bispecific antigen binding molecule may comprise any number and kind of variations that do not even encompass an antibody, e.g., fibronectin dimer. The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims 1-2, 4-5, 19, 21 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Notably, the peptide sequence in Claim 22 is free from the art.
	Applicants allege Claim 1 has been amended to recite the specific CDR sequences for each of the antibodies. One of ordinary skill in the art would understand that once Applicant showed that a BiTE antibody was possible using the disclosed antibody sequences that the other structural features of the BiTE are reasonably envisioned and can be optimized with routine experimentation.
	Response to Arguments
First, the Examiner notes that it is not clear what Applicants are referring to in stating “each of the antibodies”. The instant claims are drawn to a fusion protein comprising two of each VH domains and two of each VL domains. The fusion protein comprises a tandem (scfv)2. 
Still further, Applicants have introduced a new limitation for a V domain having no precedence in the claims. The meaning of “VHL” is defined by sequences of SEQ ID NOS: 15, 16 and 17, however, the formula depicted in Claim 1 does NOT show a “VHL” domain but instead a “VHI” domain. Even assuming, arguendo, the “VHL” domain is intended to be the same as “VHI” as shown in the formula, it is incorrect that the sequences of SEQ ID NOS: 15, 16 and 17 correspond to a heavy chain variable domain that binds the immune cell antigen. Unless the specification has mischaracterized the sequence of SEQ ID NOS: 12, 13 and 14, and the sequences of SEQ ID NOS: 15, 16, and 17, then those CDR sequences correspond to only those of the CC49 antibody, which binds TAG-72. See the specification as follows:

    PNG
    media_image1.png
    264
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    757
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    755
    media_image3.png
    Greyscale

Thus it is NOT correct that both “antibodies” are shown by their CDRs where there is no sequence information shown for both the VHT/VLT and VLI/VH1 pairs of formula in Claim 1. Still further, the claims are drawn to an infinite number and kind of immune cell antigen to which the second half of the fusion protein is required to bind with specificity. Applicants only characterization of a scfv portion recognizing an immune cell antigen is in using the OKT3 VH/VL domains fused to 83D4 or fused to CC49 scfv. Neither Applicants nor the Declarant Dr. Hatem have explained why the OKT3 scfv works in combination with CC49 and not in combination with 83D4, nor whether this is influenced by the length, size and composition of the three different kinds of peptide linkers designated “-“, “—“ and “---.”
Notably, Applicants own specification and the Declarant Dr. Hatem teach away from using the anti-TAG-72 clone, 83D4-OKT3 fusion protien, in the construction of the fusion protein and BiTE “due to little binding to the target”. Instead the preferred antibody choice and being dependent on the VL-linker-VH orientation is shown to have been the CC49-2 construct comprising the CC49 CDRs. Taken together, the use of just any TAG-72 antibody is demonstrated in Applicants own specification to be unpredictable in its binding of TAG-72 once constructed into the BiTE format. Wherein as explained in the Declaration evidence the tandem scfv is unpredictable in its binding, then applicants were not in possession of the vast repertoire of fusion proteins comprising the formula in Claim 1 and which specifically binds TAG-72 and the universe of know-and-yet-to-be discovered immune cell antigens at the time of filing.
The rejection is maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The provisional rejection of Claims 1-2, 4-5 
	Applicants request that the rejection be held in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-2, 4-5, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-) Claims 1-2, 4-5, 19 and 21-23 are indefinite, confusing and inconsistent for the meaning of “VHI” and “VHL” as amended in Claim 1. What is the meaning of “VHL” compared to “VHI”? The formula shown in Claim 1 does not include a domain called “VHL” yet the final “wherein” clause in Claim 1 introduces this new limitation for a new structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 depends from Claim 4. Claim 4 is drawn to a bispecific antibody whilst Claim 23 is drawn to a bispecific antigen binding molecule. A bispecific antigen binding molecule is greater in breadth and scope for the species of antigen binding domains much less the genus of molecules encompassed thereby in comparison to an antibody that is bispecific.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643